Citation Nr: 1033647	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-46 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
April 1958 to October 1958.  He had additional periods of service 
in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a May 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not relate a current hearing loss 
disability to the appellant's active duty for training in the 
Army Reserves.

2.  It has not been shown that tinnitus manifested during the 
appellant's active duty for training; the evidence of record does 
not indicate that the appellant's tinnitus is related to any 
event or injury during active duty for training.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active duty for training.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty for 
training.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the appellant in February and April 2009 that fully 
addressed all notice elements and were sent prior to the initial 
RO decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2009, the 
RO provided the appellant with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the appellant prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

No VA or private treatment records have been submitted, but no 
evidence of any hearing treatment has been presented, and the 
appellant even acknowledged in a March 2009 statement that he had 
not had a hearing test since he left the service.  The appellant 
was offered the opportunity to testify at a hearing before the 
Board, but he declined. 

The Board acknowledges that a VA medical examination was not 
provided in this case.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a appellant's claim for 
benefits, there are four factors for consideration: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the appellant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the 
Board notes that the Federal Circuit, in a recent decision, 
upheld the determination that a VA medical examination is not 
required as a matter of course in virtually every veteran's 
disability case involving a nexus issue.  Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a 
conclusory generalized statement is provided by a appellant, in 
which case an examination may not be required).  

The Board concludes an examination is not needed in this case.  
The appellant denied receiving any hearing treatment while he was 
in service, and reserve medical examinations, completed in August 
1959 (10 months post-active duty for training) and in August 1962 
(almost 4 years post-active duty for training), do not show 
hearing loss for VA purposes.  Additionally, complaints of 
tinnitus were not made at either examination.  Given the absence 
of evidence of chronic manifestations of the disorders on appeal 
almost 4 years following his time on active duty for training, 
the absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between service 
and the appellant's claims, a remand for a VA examination is 
simply not warranted.

The Board notes that only limited service treatment records have 
been associated with the claims file (namely reports from two 
periodic physicals).  An April 2009 letter informed the appellant 
that there had been a fire at the National Archives and Records 
Administration in July of 1973 and that his records may have been 
destroyed in a fire.  The appellant was asked to complete a NA 
FORM 13055 so that a thorough search could be made for his 
military medical records.  The appellant responded in an April 
2009 statement indicating that he could not remember any 
treatment in service.  A completed NA FORM 13055 was not 
submitted.  As such, the Board finds that the RO has satisfied 
its duty to assist in obtaining the appellant's in-service 
treatment records to the extent possible under the circumstances.

The United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing 
records, the analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, lower 
the legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection
 
Service connection may be granted for disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. § 1131 (West 2002).  
Service connection may also be granted for a disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty training (ACDUTRA), or an injury incurred in or 
aggravated while performing inactive duty training (INACDUTRA). 
See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Establishing 
service connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2009).

The term 'veteran' is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as 'a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.'  The term 'active military, 
naval, or air service' includes active duty, and 'any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.'  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

ACDUTRA is defined, in part, as 'full-time duty in the Armed 
Forces performed by Reserves for training purposes.' 38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009). 

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to an appellant's claim where 
he served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, 'if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during that 
period; otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for purposes 
of that claim.').
	
The appellant essentially contends that he has bilateral hearing 
loss and tinnitus as a result of cumulative noise exposure during 
his time in the Army Reserves.  He argues that he was exposed to 
noise as a supply clerk in a motor pool.  

A hearing loss disability is defined by regulation.  For purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009). 

The Board initially notes that no medical evidence has been 
submitted showing that the Veteran has either hearing loss or 
tinnitus.  There are no current treatment records reflecting 
complaints or treatment for hearing loss; and the Veteran denied 
ever receiving a hearing test since service.  Although the Board 
has considered the appellant's contentions that he has hearing 
loss, the medical evidence fails to establish that he currently 
has hearing loss for VA compensation purposes.  38 C.F.R. § 3.385 
(2009).  

With respect to the appellant's tinnitus claim, the Board 
initially notes that a formal diagnosis of tinnitus has not been 
established during the pendency of his claim.  However, the 
appellant is competent to testify as to his tinnitus.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
is competent to testify to in-service acoustic trauma, in-service 
symptoms of tinnitus, and post-service continuous symptoms of 
tinnitus "because ringing in the ears is capable of lay 
observation").  The appellant, by filing his February 2009 
claim, has essentially indicated that he experiences tinnitus.  
The Board will therefore presume that he has a diagnosis of 
tinnitus.    

No service treatment records are of record from the appellant's 
confirmed period of ACDUTRA between April 1958 and October 1958, 
although the appellant did deny receiving any hearing treatment 
while in service.   There are several medical examination reports 
from the appellant's time in the Army Reserves; however, none of 
the examinations show either hearing loss or tinnitus.  
Audiometric testing completed at the first examination in August 
1959 showed normal hearing for VA purposes.  The appellant also 
completed a medical history survey at that time, where he 
specifically denied having any ear trouble.  Similarly, 
audiometric testing at an examination three years later in August 
1962 also showed normal hearing thresholds for VA purposes; and 
the appellant again denied any ear trouble.   Tinnitus was not 
reported at either examination; nor were any complaints of 
ringing voiced on the medical history surveys.  

Following his stint on active duty for training in 1958, no 
evidence of hearing loss or tinnitus were voiced for more than 50 
years until the Veteran filed his claim in 2009.  Therefore, the 
competent evidence does not reflect continuity of symptomatology, 
as no hearing loss or tinnitus was shown on the examinations 
given several years after the Veteran's active duty for training.

	The appellant did assert that his hearing loss began in 1958, and 
the Board acknowledges that lay evidence concerning continuity of 
symptoms after service is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, in rendering a decision 
on appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the appellant is competent to report symptoms 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  The Veteran has 
not voiced much support for continuity of symptomatology.  To 
this end, he stated in his claim that his hearing loss began in 
1958, and he has subsequently written statements asserting that 
he worked in a motor pool.  However, he has not written that his 
symptoms have been continually present since service and he has 
not ever provided a statement as to when he first began 
experiencing tinnitus. 
	
	In determining whether statements submitted by an appellant are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the appellant's reported 
history of continued symptomatology since active service, while 
competent, is simply not sufficiently credible to establish that 
either hearing loss or tinnitus began while on active duty for 
training or that either has persisted to the present day.  

	The Board again notes that the appellant indicated in an April 
2009 statement that he was not treated for either of these 
disorders in service.  Moreover, examinations completed in August 
1959 and August 1962, while in the Army Reserves, reflected that 
his hearing was normal for VA purposes.  These hearing results 
were obtained through scientific testing and directly refute the 
appellant's assertion that his hearing loss began in 1958.  This 
objective evidence is considered more reliable than the 
appellant's subjective observations.  The Board also emphasizes 
the multi-year gap between discharge from active duty service 
(1958) and initial reported symptoms related to hearing loss and 
tinnitus in approximately 2009 (over a 50-year gap).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where appellant failed to account for lengthy time 
period between service and initial symptoms of disability).

	The Board has weighed the appellant's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the 
appellant's statements, it may consider whether self-interest may 
be a factor in making such statements).  Therefore, continuity 
has not here been established, either through the competent 
evidence or through his statements.
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
appellant's bilateral hearing loss or tinnitus to active duty for 
training.  Specifically, no medical professional has established 
a relationship between these disorders and active duty.  

The Board has also considered the appellant's statements 
asserting a nexus between his current complaints of hearing loss 
and tinnitus, and active duty for training.  Although the 
appellant is competent to report that he had hearing loss and 
tinnitus since service, he is not competent to render a medical 
opinion.  As such, the preponderance of the evidence weighs 
against a finding that the appellant's bilateral hearing loss and 
tinnitus developed in service or are due to any event or injury 
while on active duty for training. 

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeals are denied.








ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Appellants' Appeals




 Department of Veterans Affairs


